September 7, 2010 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Bill the Butcher, Inc. We have read the statements that we understand Bill the Butcher, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ De Joya Griffith & Company, LLC De Joya Griffith & Company, LLC Certified Public Accountants 2580 Anthem Village Dr., Henderson, NV 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049
